J-S09022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DONYEA PHILLIPS                            :
                                               :
                       Appellant               :    No. 815 EDA 2020

             Appeal from the PCRA Order Entered January 31, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0014513-2007


BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY McCAFFERY, J.:                              FILED: MAY 21, 2021

        Donyea Phillips (Appellant) appeals pro se from the order entered in the

Philadelphia County Court of Common Pleas dismissing his second Post

Conviction Relief Act1 (PCRA) petition.            The PCRA court found most of

Appellant’s claims time-barred, and one claim — based on a trial court finding,

in an unrelated criminal matter, that Philadelphia Police Detective James Pitts

used coercion to obtain a confession — met the newly-discovered evidence

exception2 but was ultimately meritless. Appellant re-argues his voluminous

PCRA claims to this Court. We affirm.



____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2   See 42 Pa.C.S. § 9545(b)(1)(ii).
J-S09022-21


                      I. Facts & Procedural History

      At the plea hearing in the instant matter, the Commonwealth recited the

following factual summary. On November 13, 2007, when Appellant was 16

years old, twelve uniformed police officers attempted to serve a search

warrant at a property, after a confidential informant purchased crack cocaine

there earlier that day. N.T. Change of Plea, 7/2/08, at 20-23, 25. Appellant

had “just finished making a crack [cocaine] sale out of the window.” Id. at

22. Appellant’s cousin, Troy Zimmerman, was in the same room. Id. at 22,

25. One police sergeant announced “police,” knocked on the door, and waited

20 to 30 seconds with no response, and another officer used a ram to breach

the door.   Id. at 23-24.    Appellant fired multiple gunshots, striking two

officers. Id. at 24. Appellant then “spoke with his mother on the phone,

admitting to her that he had shot the officers.” Id. Following negotiations

with SWAT officers, Appellant and Zimmerman surrendered. Id.

      The PCRA court summarized:

      The search warrant for the property was later executed. and 14.68
      grams of crack cocaine and a variety of material related to the
      sale of crack cocaine were recovered from the room in which
      [Appellant] and Mr. Zimmerman were selling drugs, and from
      which [Appellant] fired his gun at the police officers. [$199 was]
      recovered from [Appellant], including [$20] of prerecorded buy
      money used by the confidential informant to purchase narcotics
      earlier that afternoon.

PCRA Ct. Op., 6/18/20, at 7-8 (citations to plea transcript omitted).

      At the plea hearing, the Commonwealth further stated the following

facts. At approximately 10:40 p.m. on the day of the shooting, Appellant,

                                     -2-
J-S09022-21


along with his mother, Josette Phillips, met with Homicide Detective James

Pitts and Timothy Scally. N.T. at 28. Appellant was advised of “the seven

predicate [Miranda3] questions, and both he and his mother signed the

Miranda form. Id. Appellant and his mother also signed a written statement,

in which Appellant admitted to

        shooting, from what he knew, at least one police officer.
        [Appellant] did not know . . . who was, in fact, coming into the
        house. He admits shooting approximately eight times and that he
        bought the loaded gun from a guy named “Yea[.” He] admits to
        selling drugs and said the police recovered $199 from him.

Id. at 28-30.

        Appellant was charged with 70 counts, and his request to transfer this

case to juvenile court was denied. Commonwealth v. Phillips, 2157 EDA

2014 (unpub. memo. at 2 & n.1) (Pa Super. Aug. 5, 2015) (PCRA appeal).

        On July 2, 2008, Appellant pleaded guilty to two counts of attempted

murder, 10 counts of recklessly endangering another person4 (REAP), and one

count each of possession of an instrument of crime (PIC), criminal trespass,

possession of a firearm by juvenile, possession of a controlled substance,

possession with intent to deliver a controlled substance (PWID),5 and



____________________________________________


3   Miranda v. Arizona, 384 U.S. 436 (1966).

4   18 Pa.C.S. §§ 901(a), 2502, 2705.

5 18 Pa.C.S. §§ 907(a), 3503(a)(1)(ii), 6110.1(a); 35 P.S. § 780-113(a)(16),
(30).


                                           -3-
J-S09022-21


conspiracy6 to commit PWID. At the plea hearing, Appellant generally agreed

with the Commonwealth’s summation of the drug sales and shootings, as well

as the fact that his mother was present for the police interrogation and they

both signed the written statement.             N.T. at 28-29, 31.   Appellant denied

knowing, however, that the people coming into the property were police

officers. Id. at 31.

        On October 14, 2008, the trial court imposed an aggregate sentence of

25 to 50 years’ imprisonment.7            Appellant’s post-sentence motions were

denied, and he timely appealed. This Court affirmed the judgment of sentence

on April 12, 2010, and the Pennsylvania Supreme Court denied his petition for

allowance of appeal on January 20, 2011. Commonwealth v. Phillips, 3531

EDA 2008 (unpub. memo. at 1) (Pa Super. Apr. 12, 2010) (direct appeal),

appeal denied, 232 EAL 2010 (Pa. Jan. 20, 2011).

        Appellant filed a timely, first pro se PCRA petition on October 3, 2011,

raising numerous claims of ineffective assistance of counsel. Pertinently, the



____________________________________________


6   18 Pa.C,S. § 903(a)(1).

7   The PCRA court summarized Zimmerman’s criminal matter:

        At Docket No. CP-51-CR-14027-2007, Zimmerman pled guilty to
        one count each of . . . possessing a controlled substance[, PWID,]
        and criminal conspiracy to [commit PWID.]            Zimmerman’s
        aggregate sentence was 3½ to 7 years incarceration.

PCRA Ct. Op. at 15 n.7.


                                           -4-
J-S09022-21


accompanying pro se memorandum of law also averred that Appellant was

coerced by Detectives James Pitts and Timothy Scally to make a statement.

Appellant’s Memorandum of Law, 10/4/11, at 4q.8               Appellant claimed he

“constantly asked for parent and lawyer, did not receive Miranda warnings,

[and] was physically roughed up during his arrest[.]” Id. at 4m. Appellant

further alleged his mother did not sign the written police statement at 10:40

p.m. on the day of the shooting, but instead the next day. Id.

        The PCRA court appointed counsel, who was permitted to withdraw

following a Turner/Finley9 no-merit letter.               The PCRA court denied

Appellant’s petition without a hearing.          On appeal, this Court affirmed the

denial order on August 5, 2015. Phillips, 2157 EDA 2014.

        Appellant filed the underlying, second PCRA petition, pro se, on January

8, 2019. The PCRA court aptly summarized:

        [Appellant] asserted that his petition was timely under the newly-
        discovered fact exception to the PCRA timeliness requirement.
        [Appellant] relied on a July 20, 2018, letter that Jerome Brown,
        Esquire sent to several individuals in various correctional
        institutions. In the letter, Mr. Brown explained that Detective
        James Pitts was recently found to be not credible by Judge Teresa
        Sarmina and that, among other misconduct, “[c]ourt testimony
        reflected [Detective Pitts] has a pattern of abusing both
        defendants and witnesses by either physical or psychological
        abuse . . . .” [Appellant] averred that he first learned this
        information from a fellow inmate named Francis Boyd on
____________________________________________


8   The first page of this memorandum is numbered “4b.”

9Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).


                                           -5-
J-S09022-21


     December 9, 2018. [Appellant] further contended that the court
     ruling and Detective Pitts’ past misconduct rendered his conviction
     “void.”

          On June 20, 2019, the Commonwealth filed a Motion to
     Dismiss [Appellant’s] PCRA Petition.      [T]he Commonwealth
     conceded that “[Appellant] arguably meets the new fact exception
     to the time-bar[,” but] averred [the] claim that Detective Pitts’
     misconduct renders his conviction void was without merit because
     [Appellant] knowingly and voluntarily entered into a guilty plea
     before the Court.

          The next day, June 21 2019, Todd Mosser, Esquire, entered
     his appearance on behalf of [Appellant]. Thereafter, Mr. Mosser
     filed a motion to withdraw as counsel.[FN]
     __________________________
     [FN]Mr. Mosser represented the defendant in the case in front of
     Judge Sarmina that led to the findings about Detective Pitts’
     misconduct in other cases. He briefly entered his appearance as
     retained counsel for [Appellant], but moved to withdraw shortly
     thereafter for reasons he declined to share with the Court.
     [Appellant] was not entitled to court-appointed counsel for the
     PCRA petition here at issue since it was not his first PCRA petition.
     See Pa.R.Crim.P. 904.
     __________________________

          After considering all of the filings and the record in the case,
     the Court agreed with the Commonwealth that although
     [Appellant’s] claim met the newly-discovered fact exception to the
     PCRA timeliness requirement, his claim was without merit. On
     August 23, 2019, the Court issued a [Pa.R.Crim.P.] 907 Notice of
     its intention to dismiss [Appellant’s] petition without a hearing.
     The Court also granted Mr. Mosser’s motion to withdraw as
     counsel.

          On September 12, 2019, [Appellant] filed a [pro se] 907
     Response[, raising] several additional claims[:              (1)] Mr.
     Mosser . . . was ineffective for failing to file anything on his behalf
     and for “abandoning” him by withdrawing as counsel[; (2)] while
     Detective Pitts was interrogating [him, when he] was just 16 years
     old[,] Detective Pitts “abused” [him] “physically and
     psychologically[;” (3)] he “was alone [and] questioned for over 24
     hours straight,” not allowed to sleep or have food, and was
     “abused and hit over and over and ultimately was coerced into
     making a false confession to please [Detective] Pitts[;” (4)] “at

                                      -6-
J-S09022-21


       ‘every Stage’ in the Court’s proceedings . . . the Commonwealth
       gained favorable ruling[s]/judgments/decisions, because of these
       coerced statements[;” and (5)] his guilty plea counsel, [James
       Lammendola, Esquire,] was ineffective for failing to move to
       suppress his confession to Detective Pitts, which [Appellant]
       asserts was “illegally obtained” and “fabricated[.10]”

            On October 4, 2019, [Appellant] filed another pleading
       entitled [ ]Motion for Leave to Supplement/Amend Petitioner’s
       Objections to the Court’s Notice to Dismiss and PCRA filed
       Pursuant to Rule 905 and 9545(b)(1)(ii). [Appellant] claimed that
       he had received from someone named Shabria Miller, after-
       discovered evidence in the form of an affidavit from [Appellant’s]
       cousin and cooperating co-defendant Troy Zimmerman and a
       letter from [Appellant’s] mother, Josette Phillips.

            In his undated affidavit, Zimmerman averred that he had lied
       to the police when he told them that he witnessed [Appellant]
       firing a gun. Zimmerman also claimed that he was coerced into
       making this statement as the authorities had told him that if he
       did not cooperate, then he would spend the rest of his life in
       prison.

           In [Appellant’s] mother’s affidavit . . . [FN] she claimed[:
       Appellant] never confessed to her about the shootings[;] she
       never made a statement to anyone[; and] the police did not have
       anyone’s permission or consent to question [Appellant].
       __________________________
       [FN]The last digit of the date on Ms. Phillips’ affidavit is cut off,
       appearing as “August 23, 201.” Therefore, the year of the
       signature is unknown to the Court.
       __________________________



            In response[,] the Commonwealth averred that these two
       affidavits did not constitute newly-discovered facts for the


____________________________________________


10 Appellant’s Rule 907 response raised yet another claim: that counsel for his
first PCRA petition, Norman Scott, Esquire, was ineffective for “not preserving
and investigating [Appellant’s] claim of coercion that [Appellant] raised in his
first P.C.R.A. filed in October of 2011.” PCRA Ct. Op. at 4. However, Appellant
does not raise this issue on appeal.


                                           -7-
J-S09022-21


     purposes of the exception to the PCRA timeliness requirement,
     and [thus was] untimely.

          On January 31, 2020, the Court granted [Appellant’s] motion
     to amend his 907 Response, denied his motion to amend his PCRA
     Petition because his new claims were time barred, and formally
     dismissed his PCRA Petition.

PCRA Ct. Op. at 2-5 (record citations omitted and paragraph breaks added).

     Appellant filed a timely pro se notice of appeal and complied with the

PCRA court’s order to file a Pa.R.A.P. 1925(b) statement of errors complained

of on appeal.

                  II. Statement of Questions Involved

     Appellant presents five issues on appeal:

     [1.] Did the Commonwealth intentionally and knowingly utilize
     illegally obtained evidence(s) to prosecute [Appellant] (a juvenile)
     to gain favorable outcomes and adjudication? Did they know of,
     or should have known of any misconduct? (See: Comm. v
     Natividad, 200 A.3d 11, 26 (Pa. 2018)[.]

     [2.] Did the PCRA Court err in dismissing [the] PCRA Petition as
     being “without merit” when [Appellant] presented the court with
     “newly discovered facts” substantiating his claims that he was also
     abused physically and psychologically by Detective James Pitts in
     an unlawful interrogation of a juvenile? . . .

     [3.] Is [Appellant] entitled to PCRA Relief based on “newly
     discovered evidence” establishing Detective James Pitts’
     reputation for habitually coercive conduct towards witnesses and
     suspects during custodial interrogations?      (See: Comm. v
     Thorpe, CP-51-CR-0011433-2008)[.]

     [4.] Did [the] PCRA Court err in dismissing [Appellant’s] PCRA
     without an evidentiary hearing where there exists “material facts
     in dispute” pertaining to Detective Pitts’ coercive conductive as
     they relate to [Appellant’s] case; to establish “chain of custody”
     of all evidence, statement etc. as it relates to Detective Pitt[s] and


                                     -8-
J-S09022-21


        to weigh and determine credibility and the overall impact said
        evidences had on [Appellant’s] court proceedings?

        [5.] Is [Appellant] entitled to PCRA relief based on instant PCRA
        counsel’s ineffectiveness in failing to amend, file and respond on
        behalf of [Appellant] as he was retained to do, totally
        “abandoning” [Appellant] on appeal?

Appellant’s Brief at VII.11

                                  III. Brady Claim

        In Appellant’s first issue — whether “the Commonwealth intentionally

and     knowingly    utilize[d]   illegally    obtained   evidence(s)   to   prosecute

[Appellant] (a juvenile)” — he avers the Commonwealth violated Brady.12

Appellant contends that where Judge Sarmina “uncovered” Detective Pitts

coercive tactics “from the time period of 2007-2013,” and Appellant was

interrogated by Detective Pitts in 2013, the Commonwealth “had the

responsibility of knowing and disclosing evidence of Detective Pitts’ . . .

misconduct.” Id. at 24. We conclude this issue is waived because Appellant’s

underlying PCRA petition and Rule 907 responses did not raise any Brady


____________________________________________


11   We have reordered Appellant’s issues for ease of review.

12 Brady v. Maryland, 373 U.S. 83.                  Natividad, cited by Appellant,
explained:

        Due process is offended when the prosecution withholds evidence
        favorable to the accused where the evidence is material either to
        guilt or to punishment, irrespective of the good faith or bad faith
        of the prosecution. Brady, 373 U.S. at 87.

See Natividad, 200 A.3d at 25-26; Appellant’s Brief at 23.


                                           -9-
J-S09022-21


claim. See Commonwealth v. Bedell, 954 A.2d 1209, 1216 (Pa. Super.

2008) (claims not raised before PCRA court are waived and cannot be raised

for first time on appeal).

                        IV. Chain of Custody Claim

      Next, we note part of Appellant’s third issue refers to a “chain of

custody.” Appellant’s Brief at VII. Appellant does not provide any argument

or legal authority pertaining to any chain of custody. Thus, this discrete claim

is waived. See Pa.R.A.P. 2119(a); Commonwealth v. Plante, 914 A.2d 916,

924 (Pa. Super. 2006) (failure to develop argument with citation to and

analysis of relevant authority waives issue on review).

            V. Newly Discovered Fact Timeliness Exception

      We next address together Appellant’s first three claims, in which he

argues he is entitled to PCRA relief under Subsection 9545(b)(1)(ii) (newly-

discovered evidence) and Subsection 9543(a)(2)(vi) (after discovered

evidence). Appellant maintains “he is actually innocent” and the PCRA court

erred not conducting an evidentiary hearing.       Appellant’s Brief at 1.   In

support, Appellant contends the following:     during his police interrogation,

Detective Pitts slapped and punched him, threatened his and his family’s lives,

and denied him food, drink, sleep, and a restroom. Id. at 2, 9. For more

than 24 hours, Appellant was also deprived of an attorney and a legal guardian

or “Interested Adult.” Id. at 2. Appellant’s mother was not in fact with him

during the interrogation, as evidenced by the written police statement, which


                                     - 10 -
J-S09022-21


stated, “Do you understand that your mother, Josette Phillips, is here at

homicide sitting outside this room?,” with the response, “Yes.”13 Id. at 11.

Appellant did not waive his Miranda rights, his mother did not consent to the

interrogation, and “the Commonwealth’s evidence does not indicate when or

how Detective Pitts acquired [his mother’s] signature[.]” 14    Id. at 12, 13.

Appellant emphasizes that because of Detective Pitts’ abuse and coercion,

Appellant confessed to crimes he did not commit. Id. at 9.

       Appellant then cites, as newly discovered evidence, Judge Sarmina’s

finding, in the unrelated matter, Commonwealth v. Thorpe, CP-51-CR-

0011433-2008, that Detective Pitts was not credible “because of his physical

and psychological abuse of witnesses and suspects . . . fabrication of evidence,

[and] habitual police misconduct and coercion.”       Appellant’s Brief at 1-2.

Appellant asserts the following: he could not have obtained Judge Sarmina’s

2018 ruling “during his pre-trial and trial” proceedings.     Id. at 3.   Judge

Sarmina’s ruling “is not merely cumulative nor corroborative evidence,” and

instead it “would have proved [Appellant] was another victim of Detective Pitts

and would have established [his] actual innocence.” Appellant’s Brief at 3, 7.



____________________________________________


13 Appellant raises additional myriad challenges to the recitation of facts
presented at the plea hearing.

14Appellant also denies he called his mother and confessed to the shooting,
and instead, this was “a fabrication that the detective inserted into the
confession.” Appellant’s Brief at 15.


                                          - 11 -
J-S09022-21


The “[n]ewly discovered evidence would likely compel a different verdict[,]”

where Appellant’s statement was “the only ‘credible’ evidence“ against him,

and “[t]he weight of [this] highly prejudicial and incriminating . . . statement

. . . tainted [his] judicial proceedings and forced him into a plea that was

unlawfully induced as it was not knowingly, voluntarily nor intelligently given.”

Id. at 2, 4, 7. “[I]f this coerced confession had been suppressed or purged,

[A]ppellant would have proceeded to trial.” Id. at 7.

      Relatedly, Appellant claims his plea counsel, Attorney Lammendola, was

ineffective for not raising, despite Appellant’s request, any challenge to

Detective Pitts’ abuse and coercion.     Appellant’s Brief at 4, 17.       Instead,

Appellant contends, Attorney Lammendola “told [A]ppellant what to say in

order to receive” a maximum 10-year sentence, and Appellant “went along .

. . in hopes of gaining the court’s leniency.” Id. at 17. We conclude no relief

is due on these myriad arguments.

      We note the standard of review: “We review an order denying collateral

relief under the PCRA to determine whether evidence of record supports the

findings of the PCRA court and whether its legal conclusions are free from

error.” Commonwealth v. Hill, 202 A.3d 792, 797 (Pa. Super. 2019).

      We first consider whether Appellant’s underlying PCRA petition, his

second, was timely. This Court has explained:

      “The PCRA’s time restrictions are jurisdictional in nature. . . .”

           All PCRA petitions, “including a second or subsequent petition,
      shall be filed within one year of the date the judgment becomes

                                     - 12 -
J-S09022-21


       final.” 42 Pa.C.S.A. § 9545(b)(1). The one-year time limitation,
       however, can be overcome if a petitioner (1) alleges and proves
       one of the three exceptions set forth in Section 9545(b)(1)(i)-(iii)
       of the PCRA, and (2) files a petition raising this exception within
       [one year15] of the date the claim could have been presented. 42
       Pa.C.S.A. § 9545(b)(2).

Hill, 202 A.2d at 797-98.

       The timeliness exception set forth in Section 9545(b)(1)(ii)
       requires a petitioner to demonstrate he did not know the facts
       upon which he based his petition and could not have learned those
       facts earlier by the exercise of due diligence. . . . Additionally,
       the focus of this exception “is on the newly discovered facts, not
       on a newly discovered or newly willing source for previously known
       facts.”

       [A]s an initial jurisdictional threshold, Section 9545(b)(1)(ii)
       requires a petitioner to allege and prove that there were facts
       unknown to him and that he exercised due diligence in discovering
       those facts. See 42 Pa.C.S.A. § 9545(b)(1)(ii). Once jurisdiction
       is established, a PCRA petitioner can present a substantive after-
       discovered-evidence claim. See 42 Pa.C.S.A. § 9543(a)(2)(vi)
       (explaining that to be eligible for relief under PCRA, petitioner
       must plead and prove by preponderance of evidence that
       conviction or sentence resulted from, inter alia, unavailability at
       time of trial of exculpatory evidence that has subsequently
       become available and would have changed outcome of trial if it
       had been introduced). . . .

                                       *       *    *

       Thus, the “new facts” exception at Section 9545(b)(1)(ii) does not
       require any merits analysis of an underlying after-discovered-
       evidence claim.



____________________________________________


15 Section 9545(b)(2) was amended in 2018 to allow a petitioner one year to
invoke a timeliness exception. This amendment applies to claims arising on
or after December 24, 2017, and thus governs the instant petition. See
Section 3 of Act 2018, Oct. 24, P.L. 894, No. 146, effective in 60 days.


                                           - 13 -
J-S09022-21


Commonwealth v. Brown, 111 A.3d 171, 176 (Pa. Super. 2015) (some

citations omitted).

      We adopt the following reasoning by the PCRA court:

            [Appellant’s] judgment of sentence became final on April 20,
      2011, 90 days after the Pennsylvania Supreme Court denied
      allocator [on January 20, 2011.] Therefore, [Appellant] had until
      April 20, 2012, to timely file a PCRA petition. As [Appellant] did
      not file [the underlying] petition until January 8, 2019, his petition
      is clearly untimely.

           Accordingly, [Appellant] must plead and prove that one of the
      statutory exceptions to the timeliness requirements applies, and
      he must have filed his petition within one year of when the claim
      could have been presented.

See PCRA Ct. Op. at 8-9. See also 42 Pa.C.S. § 9545(b)(1)-(3).

      The PCRA court first found Appellant failed to allege any of the timeliness

exceptions with respect to these claims: the Commonwealth’s intentional and

knowing use of illegally obtained evidence; and the ineffective assistance of

guilty plea counsel, Attorney Lammendola.        Thus, the court concluded, it

lacked jurisdiction to consider them. PCRA Ct. Op. at 9-10. Appellant does

not dispute the court’s analysis, and we agree with the court. See Brown,

111 A.3d at 176.

      Next, the PCRA court found Zimmermans’ and Appellant’s mother’s

affidavits   were     not   newly   discovered   evidence    under    Subsection

9545(b)(1)(ii).     Whereas Appellant claimed he received the affidavits from

Shabria Miller on October 1, 2019, the court pointed out Appellant failed to

“explain who Miller is or how or when Miller came into possession of these


                                      - 14 -
J-S09022-21


affidavits. In addition, [Appellant] makes no averments as to why he was

unable to obtain this information earlier through the exercise of due diligence.”

PCRA Ct. Op. at 12-13; see also Brown, 111 A.3d at 176 (petitioner must

demonstrate they did not know the facts and could not have learned those

facts earlier by the exercise of due diligence).       Furthermore, the court

reasoned the alleged facts in Appellant’s mother’s affidavit were not unknown

to him — Appellant would have known that he did not confess the shootings

to her and that she was not present for the police statement. PCRA Ct. Op.

at 11-12. On appeal, Appellant does not address or refute this analysis, and

we agree with the PCRA court’s ruling. See Brown, 111 A.3d at 176.

      We next consider whether Judge Sarmina’s ruling, about Detective Pitts,

is newly discovered evidence for purposes of the Subsection 9545(b)(1)(ii)

timeliness exception.    On the one hand, Appellant cannot claim he was

unaware of Detective Pitts’ interrogation-coercion tactics. Appellant himself

pointed out, in his objection to the Rule 907 notice, that his 2011 PCRA petition

“raised [a] claim of coercion.” Appellant’s Objection to the Courts Rule 907

Notice of Intent to Dismiss, 9/12/19, at 7 (unpaginated). The 2011 petition

specifically averred Appellant was “roughed up” by the detective, his requests

for his mother and a lawyer were denied, and his statement was coerced.

Appellant’s Memorandum of Law at 4p.




                                     - 15 -
J-S09022-21


      However,       the   PCRA   court   found   Detective   Pitts’   “history   of

misconduct” — against defendants other than Appellant — was a newly

discovered fact:

      [I]n November of 2017, Judge Sarmina vacated a defendant’s
      murder conviction . . . because she found that Detective Pitts
      fabricated evidence and provided prejudicial trial testimony.[ ]
      [Appellant’s] pleadings demonstrate that he did not discover
      and could not have discovered that Detective Pitts had a
      history of misconduct until Boyd informed him of Mr. Brown’s
      letter on December 9, 2018. [Appellant] also filed the instant
      petition within a year of discovering this fact. Accordingly,
      [Appellant’s] claims pertaining to Judge Sarmina’s ruling
      regarding Detective Pitts are timely under the newly-discovered
      facts exception to the timeliness requirement[.]

See PCRA Ct. Op. at 11 (emphasis added). Under our standard of review and

the particular claims presented in this case, including the Commonwealth’s

agreement that Appellant has established the threshold question of timeliness,

we do not disturb this finding. See Hill, 202 A.3d at 797.

      Thus, like the PCRA court, we now consider the merits of Appellant’s

claim. See Brown, 111 A.3d at 176; PCRA Ct. Op. at 13. The court reasoned

in pertinent part:

           Here, the record establishes that the proffered newly-
      discovered facts regarding Detective Pitts’ history of misconduct
      would not entitle [Appellant] to a new trial, and therefore, he is
      not entitled to relief under the PCRA.          First, the record
      indicates . . . Detective Timothy Scally was also present along
      with Detective Pitts when [Appellant] was interrogated and
      confessed to firing approximately 8 gunshots at two police
      officers. There is no allegation, anywhere in this record, of any
      misconduct on the part of Detective Scally.

          Moreover, [Appellant’s] own mother was there as well. In
      addition, the statement not only indicates that [Appellant] waived

                                      - 16 -
J-S09022-21


       his rights pursuant to Miranda . . . before speaking with the
       detectives, but also shows that both [Appellant] and his mother
       signed the bottom of each page of the statement. Given that
       neither [Appellant] nor his mother[ ] in any way intimated that
       Detective Pitts acted improperly in this case at any time prior to
       the guilty plea and sentencing, it is inconceivable that the history
       of Detective Pitts’ alleged misconduct in other unrelated cases, as
       allegedly revealed before Judge Sarmina, would have any
       relevance to the case at bar.

PCRA Ct. Op. at 14-15 (record citations omitted).

       On appeal, Appellant overlooks that he pleaded guilty to the charges, 16

and that he is bound by the statements he made at the plea hearing, including

his agreement with the Commonwealth’s recitation of the facts. See PCRA

Ct. Op. at 16, citing Commonwealth v. Muhammad, 794 A.2d 378, 384 (Pa.

Super. 2002) (it is well-established that a defendant is bound by his

statements made during a plea colloquy, and cannot assert claims that

contradict those statements). Appellant specifically agreed that he met with

Detectives Pitts and Scally with his mother, he waived his Miranda rights,

and both he and his mother signed the Miranda form as well his written

statement.       N.T.    at   28-29,    32.       Appellant   also   agreed   with   the

Commonwealth’s summary that:                   Appellant and Zimmerman sold crack

cocaine from the window of the property; Appellant was not eligible to possess

or carry a firearm; when officers used a ram to breach the door, Appellant



____________________________________________


16Indeed, Appellant mistakenly refers to “pre-trial and trial” proceedings. See
Appellant’s Brief at 3.


                                          - 17 -
J-S09022-21


“picked up a gun from the under the mattress and fired multiple gunshots;”

Appellant then “stayed in [the] property and spoke with his mother on the

phone, admitting to her that he had shot the officers;” and Appellant and

Zimmerman surrendered “after SWAT negotiators gave instructions and

[Appellant] spoke to them by phone.”          Id. at 24-25.   The only fact that

Appellant contested was whether he knew the persons he was shooting at

were police officers. Id. at 31.

      Accordingly, Appellant’s present claims, that his statement was

improperly coerced by Detective Pitts and that his mother was not present for

the interrogation and did not contemporaneously sign the forms, are belied

by Appellant’s declarations, under oath, at the plea hearing.                 See

Muhammad, 794 A.2d at 384. We agree with the PCRA court’s conclusion:

      [T]he evidence adduced at the guilty plea colloquy, including
      [Appellant’s] own statements and conduct at the hearing, plainly
      establish that the findings in Judge Sarmina’s unrelated case
      regarding Detective Pitts, would not likely compel a different result
      if [Appellant’s] guilty plea were vacated and he was given a new
      trial. For that reason, he is not entitled to PCRA relief.

          Finally, there is no merit to [Appellant’s] contention that he
      was entitled to an evidentiary hearing. Because the Court has
      accepted, as true, all of the proffered newly- discovered evidence
      regarding Detective Pitts, and the Court personally observed all of
      the evidence presented during [Appellant’s] guilty plea colloquy
      and sentencing, an evidentiary hearing would have served no
      purpose.

See PCRA Ct. Op. at 17-18 (citations omitted). Accordingly, we do not disturb

the denial of relief on Appellant’s claims arising from Judge Sarmina’s ruling

respecting Detective Pitts.

                                     - 18 -
J-S09022-21


                VI. Ineffective Assistance of PCRA Counsel

      Appellant’s final claim is that Attorney Mosser, who briefly represented

Appellant for the underlying PCRA petition, “failed to file anything” and

abandoned him.” Appellant’s Brief at 27 (capitalization removed).

      We incorporate our above discussion, that his instant PCRA petition

presented no grounds for relief.       Appellant has thus failed to establish his

underlying claim has arguable merit, and cannot show Attorney Mosser was

ineffective.   See Commonwealth v. Cousar, 154 A.3d 287, 296-97 (Pa.

2017) (in order to establish ineffectiveness of counsel, an appellant must

prove “(1) the underlying claim has arguable merit; (2) no reasonable basis

existed for counsel’s actions or failure to act; and (3) appellant suffered

prejudice as a result of counsel’s error, with prejudice measured by whether

there is a reasonable probability that the result of the proceeding would have

been different”) (citation omitted).

                              VII. Conclusion

      As we conclude Appellant’s claims do not merit relief, we affirm the order

denying his PCRA petition.

      Order affirmed.




                                       - 19 -
J-S09022-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/21/21




                          - 20 -